DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 14-15 and 17-25 are pending and under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-15, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graley et al. (US 2017/0268133), hereinafter Graley, in view of Mark et al. (US 2015/0108677), hereinafter Mark.
Regarding claims 12, 17-19, and 25, Graley discloses coextruding (par. 0049 discusses the core and shell material in an extruder together as in claim 19) filament (Fig. 2) comprising a core material (36) coated with a layer of shell material (38) (Fig. 2), wherein the core material comprises with respect to the claimed invention: 
(a/e) a fibrous filler (50) of between 1-80% by weight within either or both of the core or shell (par. 0039, 0046, 0049, 0056) which can be carbon fibers (par. 0056); 
(b/d) a thermoplastic polymer (‘polyamide’) that can be the same thermoplastic polymer in both the core and shell (par. 0040, 0052); and 
(c/f) an additive or pigment as in claim 18 (par. 0055) within the core or the shell portion that can be 0.1-5% by weight.
It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. All of the above disclosed ranges overlap or lie inside ranges within the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ranges of the components above are as recited in the claimed invention. 
It is noted that component (c/e/f) are optional in the claimed invention as they have a lower limit of 0%.  
Graley as discussed above discloses a nylon 12 material which does not appear to be included within the list of acceptable polyamide materials as required in claim 12.
However, Mark discloses a similar system to that of Graley above in that Mark also uses a fiber core reinforced with polyamide resin in order to produce a filament in additive manufacturing, including a Grivory HT1 (Mark, par. 0307) which is a commercially available polyamide 6I/6T material as recited in claim 12. One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the Graley polyamide material (nylon 12) for the polyamide material disclosed by Mark as both are commercially available and viable materials to be used in additive manufacturing processes. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the polyamide material is as disclosed by Mark (Grivory HT1) in the system of Graley above, as is claimed.  
Regarding the size of the core material and layer of shell material, Graley discloses a diameter of the core material of between 0.76mm and 2.5mm, which fully overlaps the claimed range of 1.2-1.8mm (Graley, par. 0063). Furthermore, the diameter of the shell material would be between 1-3mm, but this would correspond to a thickness of material of 0.24mm-0.5mm in a case where the core diameter is between 0.76mm-2.5mm (par. 0063) AND a total diameter of 1-3 mm as in claims 17/25. 
This is clearly implied as the “shell” portion would not be thicker than the “core” portion (as taught in Graley, par. 0063) unless it were implying that the “diameter” of the shell includes the diameter of the core within the shell. Thus, the derived 0.24mm-0.5mm thickness range for the shell material, that is implied by this paragraph would also overlap with the claimed range of 0.06mm-0.3 mm. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the diameter/thickness of the core and shell material are as claimed. 
Regarding claims 14 and 23, Graley/Mark discloses the subject matter of claim 12, but does not explicitly disclose the silane treatment to the fibers. However, Mark discloses the use of a silane treatment for the fiber surfaces (par. 0311) as to activate the surface of the fibers. The specific silane compounds listed in par. 0311 would meet the requirements of claim 23. Accordingly, one of ordinary skill in the art would have found it obvious to have likewise used a silane compound to have enhanced the surface of the fibers as described in Mark, par. 0311 as in claims 14 and 23. 
Regarding claims 15 and 24, Graley/Mark discloses the subject matter of claim 12 as discussed above but does not appear to explicitly disclose the dimensions of the fibers as claimed for the fibrous filler component as in claims 15 and 24. 
However, Graley does discuss that the dimension of the particles is within a range of 10 to 200 microns (Graley, par. 0047) such that both dimensions would be within these ranges as in claims 15/24 for a fiber particle length (Graley, par. 0056) where the claim only requires meeting one of the 3 conditions listed. It has been held that changes in size or shape support a case of prima facie obviousness, if there is any size change needed to meet the diameter/length of the particles above. 
Additionally, it has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. All of the above disclosed ranges overlap or lie inside ranges within the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ranges of the components above are as recited in the claimed invention with the size of the fiber filler being within the range of the parameters given by Graley, par. 0047 as is claimed.
Regarding claims 20-21, Graley/Mark discloses the subject matter of claim 12, and further discloses performing the steps of (a) providing the filament as in claim 12 above, (b) heating the filament to a temperature of between 260 and 300 C (Graley, par.0086) which lies inside of the claimed range, and (c) depositing the heated filament in a build plate in a layer to form an object (Graley, par. 0049, 0086). It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. All of the above disclosed ranges overlap or lie inside ranges within the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ranges of the components above are as recited in the claimed invention.
Regarding claim 22, Graley/Mark discloses the subject matter of claim 20 as discussed above. This is a product-by-process claim, which, as noted in MPEP 2113, is not limited by the recited steps, but is only limited by the structure implied by the recited steps. As such, the product as formed in claims 19 and 21 above would also appear to read upon the product as claimed here (Graley, par. 0086). Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to have modified the above to result in a product as is claimed by performing the steps as in claim 20 above.   
Response to Arguments
Applicant's arguments filed 9/3 have been fully considered but they are not persuasive.
First, (i) Applicant argues that since Graley does not recognize that the first embodiment (core and shell material having same thermoplastic material) is more advantageous than the second embodiment (core and shell material having different thermoplastic materials), that this means Graley does not teach the claimed invention with respect to the first embodiment above. However, this is not found persuasive. MPEP 2123 states that even non-preferred and alternate embodiments constitute prior art. Applicant’s argument does not establish that the cited embodiment is a non-preferred embodiment, and even if it did, it would still teach this limitation in view of this section of the MPEP. There is not a requirement that the reference teach that the first embodiment leads to better technical effects than the second embodiment when it teaches the claim limitations at issue – thus the argument is not found persuasive.   
Second, (ii) Applicant argues that the overlapping range for the core material for the fibrous filler does not render the claimed range obvious. Applicant further asserts that the 15-45% is “far away from the boundary values of the Graley range.” However, as stated in MPEP 2144.05, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, the claimed range of 15-45% “lies inside of” the disclosed range in the prior art of 1-80%, thus a prima facie case of obviousness exists. This argument is further addressed in (v) below as both pertain to overlapping ranges. 
Third, Applicant argues that Graley is “completely silent” about such polyamides. In response, it is pointed out that Graley clearly teaches the use of a polyamide material (par. 0040), but the rejection recognizes that it is not the specific polyamide material as listed in claim 12 – the ASA material as referred to by Applicant in the arguments is not being cited for this purpose. For the specified polyamide material as required in claim 12, Mark is referred to in combination with Graley and Mark does teach the specified polyamide 6I/6T in claim 12 and is properly combinable with Graley as outlined above. 
Fourth, Applicant argues that Graley has a core portion but without fibrous filler as required in claim 12. In response, it is pointed out that the claim no longer requires glass fibers but only carbon fibers. Additionally, Graley does teach carbon fibers within the core portion. Graley, par. 0056 clearly teaches that the core and/or the shell portions have carbon fiber as a filler material, thus meeting this limitation. 
Fifth, (v) Applicant argues that Graley does not teach the limitations of the core diameter/shell diameter, but then presents arguments that point out that the ranges in Graley do overlap with the claimed ranges. This limitation is further addressed in the rejection above with respect to the thickness/diameter of the filament/shell/core portions. Applicant’s argument is not persuasive because it is the attorney’s opinion that the boundary ranges are “far away” from the claimed ranges. As discussed in the MPEP, when the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists and is not rebutted unless evidence is presented in accordance with MPEP 2144. Such evidence has not been presented.
Applicant also argues that the claim 12 represents a finished product also distinguishing it from Graley. However, this is not the broadest reasonable interpretation of this claim because at least claim 20 describes further steps conducted to this material of claim 12. Claim 19 requires that the shell and core material are co-extruded as to be formed into a filament and then claim 20 subsequently heats and deposits the produced filament. As such, these arguments are not found persuasive since Graley teaches all of these steps as required in these claims, and thus, the actions would be analogous as in the claimed invention. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., advantageous technical effects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because the arguments are not found persuasive, the rejections are maintained as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742